DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 04/22/2022.
Claim 12 has been canceled.
Claim 21 has been added.
Claims 1-11, and 13-21 are presented for examination.
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
Applicants stated: “Applicant submits that an interview occurred on March 15, 2022 with Applicant's representative, Rebecca Bachner, and Examiner Gebresilassie. Applicant appreciates the courtesies extended during the interview. During the interview, Applicant's representative discussed the claims, the rejections, the applied references, and proposed claim amendments. The Examiner agreed that the proposed amendments, substantially included in this amendment, overcome the applied references. The Examiner also agreed to call Applicant's representative to resolve any remaining issues if the application is not in condition for allowance.”
	Examiner respectfully disagrees. Applicants provided completely different subject matter than what applicants and Examiner discussed March 15, 2022. The proposed amendment filed at the time of the discussion are completely different than the newly amended claims filed. Further, Examiner clearly indicated on the summary of the interview conducted on March 15, 2022 “No agreement is reached”.
Applicants argued, “For at least the reasons presented in the interview and without acquiescing in the Examiner's rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "receiving, by the device and from the first user device, feedback data for feedback that is based on the inspection, wherein the feedback data includes at least one of: verification data that verifies a set of characteristics of one or more structural components of the set of structural components, wherein the verification data includes one or more of: verifying a level of quality of the one or more structural components, or verifying whether the one or more structural components are available for supporting a particular U.S. Patent Application No. 16/373,192Attorney Docket No. 0095-0554piece of equipment of the set of equipment," as recited in claim 1, as amended. Independent claims 8 and 15, as amended, recite similar features. Therefore, independent claims 1, 8, and 15, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.”
	Examiner respectfully disagrees. Examiner would like to direct applicants to the following section of the prior art that reads to the newly amended subject matter.
	Forbes et al discloses the cost optimization model thus determines a suitable fiber optic network design with a minimum number of components to minimize cost, the design outputs are outputted by output to a design file 38….design 38 may be modified by system 10 under certain circumstances, resulting in the generation of new design outputs by system 10 par [0105]; potential new elements of infrastructure generated by infrastructure generator are also validated in the field….a field inspector will typically inspect the site of a potential new element and accept or rejection the proposed location; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design 38 par [0111]; at step 138, input 11 receives the validation data (pertaining both to elements of existing infrastructure and to the potential new elements of infrastructure) and re-optimizer 16: (i) flags as “valid” those elements found to match their original specification and those that have been modified (and hence invalidated and replaces with a new “valid” element such that, as modified, that are adequate for performing the lore specified for that element in the design 38, and (ii) flags as “invalid” those elements found not to match their original specification, all other elements are left unchanged (viz typically with the default flag of “unchecked”) par [0134].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0373309 A1 issued to Forbes et al in view of US Publication No. 2015/0163206 A1 issued to McCarthy et al.

1. Forbes et al discloses a method, comprising: 
receiving, by a device, an infrastructure design document that represents a design of an infrastructure of a network (See: par [0054] designing a fiber optic network for a plurality of premises; par [0055] perform optimization with respect to the fiber optics network design inputs and the existing infrastructure design input to optimize the geographic locations of the nodes and the arcs and to generate design outputs; par [0099] Fig. 3A is a view of a project setup tab 60 configured to allow the user to specify input files); 
causing, by the device, the infrastructure design document to be displayed via a first interface (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), of a set of interfaces of a geographic information system (GIS) tool (See: par [0068] a network designer either estimates the desired locations of the nodes and arcs of the intended fiber optic network…for the premises and their location in the geographic area, or receives these locations from utility GIS; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), 
wherein the set of interfaces are accessible to a first user device that is associated with a user (See: (See: Fig. 1 illustrates user interface 22; Figs. 3A, 3B, 3C, 7 illustrate different interfaces accessible to a user device) that is to perform an inspection of a geographic area that is being targeted for installation of a set of equipment of the network (See: par [0117] inspecting the types of element of infrastructure that are encountered or are likely or are likely to be encountered in generating the design; par [0118] field inspection cost determiner is configured to take into account the geographic proximity of such elements of existing infrastructure), and 
wherein the inspection includes inspecting a set of structural components that are to support the set of equipment of the network (See: par [0117] inspecting the types of element of infrastructure that are encountered or are likely or are likely to be encountered in generating the design); 
receiving, by the device and from the first user device, feedback data for feedback that is based on the inspection (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..), wherein the feedback data includes at least one of: 
verification data that verifies a set of characteristics of one or more structural components of the set of structural components (See: par [0112] a file that identifies all elements in the design (that is, elements if existing infrastructure and potential new elements of infrastructure), each flagged as one of valid, invalid or unchecked…information identifying the invalid (or valid or modified) elements, or by clicking with mouse on the invalid (or valid or modified) elements as displayed….a map to prompt re-optimizer to display a pop-up menu with options “validate”, “invalidate” and “modify” for user selection; par [0113]  the validation inputs specify which of the elements of the existing infrastructure employed by the design are valid and which are invalid), 
wherein the verification data includes one or more of:
information for verifying a level of quality of the one or more structural components, or
information for verifying the one or more structural components are available for supporting a particular piece of equipment of the set of equipment (See: par [0105] the cost optimization model thus determines a suitable fiber optic network design with a minimum number of components to minimize cost, the design outputs are outputted by output to a design file 38….design 38 may be modified by system 10 under certain circumstances, resulting in the generation of new design outputs by system 10; par [0111] potential new elements of infrastructure generated by infrastructure generator are also validated in the field….a field inspector will typically inspect the site of a potential new element and accept or rejection the proposed location; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design 38; par [0134] at step 138, input 11 receives the validation data (pertaining both to elements of existing infrastructure and to the potential new elements of infrastructure) and re-optimizer 16: (i) flags as “valid” those elements found to match their original specification and those that have been modified (and hence invalidated and replaces with a new “valid” element such that, as modified, that are adequate for performing the lore specified for that element in the design 38, and (ii) flags as “invalid” those elements found not to match their original specification, all other elements are left unchanged (viz typically with the default flag of “unchecked”)).
Forbes et al discloses data to be integrated into the GIS tool (See: par [0068] estimates the desired locations of the nodes and arcs of the intended fiber optic network....their location in the geographic area, or receives these location from a government or utility GIS). Further, Forbes et al discloses feedback data (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).
However, Forbes et al does not specify allow data to be accessible via a second interface that is displayed on a second user device.
McCarthy et al discloses allow data to be accessible via a second interface that is displayed on a second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

2. Forbes et al discloses the method of claim 1, further comprising:   receiving, from the second user device, a set of instructions that are to be used to update the infrastructure design document (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..), wherein the set of instructions include at least one of: 
a first set of instructions to validate information included in the feedback data, or a second set of instructions to implement one or more modification (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..);
updating the infrastructure design document based on the set of instructions (See: par [0108] a second phase involving revision of the design is performed following a comparison between the initial design outputs and a field inspection; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..); and
causing the infrastructure design document and the updated infrastructure design document to be displayed simultaneously on the first user device (See: par [0024] displaying the design of the fiber optic network with respect to a map of the geographic area using the design outputs; par [0108] a second phase involving revision of the design is performed following a comparison between the initial design outputs and a field inspection).  

3. Forbes et al discloses the method of claim 1, wherein the feedback data includes particular feedback data for a structural component of the set of structural components (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..); wherein the particular feedback data includes location data that identifies a geographic location of the first user device at a time when the particular feedback data was generated (See: par [0024] displaying the design of the fiber optic network with respect to a map of the geographic area using the design outputs; par [0108] a second phase involving revision of the design is performed following a comparison between the initial design outputs and a field inspection).
However, Forbes et al does not specify allow data to be accessible via a second interface that is displayed on a second user device.
McCarthy et al discloses allow data to be accessible via a second interface that is displayed on a second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

4. Forbes et al discloses the method of claim 1, wherein the feedback data includes an image or a video that depicts a structural component of the set of structural components (See: Fig. 4 the resulting fiber optic network design includes one or more disconnected “trees” each with the cable branches extending from nodes located at street intersection);   wherein the method further comprises: generating a graphical representation of the structural component based on the image or the video (See: Fig. 4 the resulting fiber optic network design includes one or more disconnected “trees” each with the cable branches extending from nodes located at street intersection).
Forbes et al discloses data to be integrated into the GIS tool (See: par [0068] estimates the desired locations of the nodes and arcs of the intended fiber optic network....their location in the geographic area, or receives these location from a government or utility GIS). Further, Forbes et al discloses feedback data (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).
However, Forbes et al does not specify allow data to be accessible via a second interface that is displayed on a second user device.
McCarthy et al discloses allow data to be accessible via a second interface that is displayed on a second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

5. Forbes et al discloses the method of claim 4, further comprising: generating a report that describes a set of attributes of the structural component (See: par [0112] a file that identifies all elements in the design (that is, elements of existing infrastructure and potential new elements of infrastructure)).
	Forbes does not specify digital signature.
	McCarthy et al discloses digital signature (See: par [0104] the user interface may include a toolbar for e-signature, where the user may click on an e-signature icon to initiate an e-signature process).
  It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

6. Forbes et al discloses the method of claim 1, wherein the feedback data includes patency data associated with one or more structural components, of the set of structural components, that include an internal space (See: par [0112] a file that identifies all elements in the design (that is, elements of existing infrastructure and potential new elements of infrastructure)); and wherein the method further comprises: causing a graphical representation of the one or more structural components to be displayed (See: Fig. 4 the resulting fiber optic network design includes one or more disconnected “trees” each with the cable branches extending from nodes located at street intersection).  

7. Forbes et al discloses the method of claim 1, further comprising: performing one or more actions that allow the infrastructure design document to be used when implementing the infrastructure of the network (See: par [0058] in general new ducts are most commonly required and readily installed along and under roads…).  

8. Forbes et al discloses a device, comprising: 
one or more memories (See: Figs. 1 and 2 one or more memories); and 
one or more processors (See: Fig. 2 processor), operatively coupled to the one or more memories (See: Fig. 2 processor coupled to the one or more memories), to: 
receive an infrastructure design document that represents a design of an infrastructure of a network (See: par [0054] designing a fiber optic network for a plurality of premises; par [0055] perform optimization with respect to the fiber optics network design inputs and the existing infrastructure design input to optimize the geographic locations of the nodes and the arcs and to generate design outputs; par [0099] Fig. 3A is a view of a project setup tab 60 configured to allow the user to specify input files); 
cause the infrastructure design document to be displayed via a first interface (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), of a set of interfaces of a geographic information system (GIS) tool (See: par [0068] a network designer either estimates the desired locations of the nodes and arcs of the intended fiber optic network…for the premises and their location in the geographic area, or receives these locations from utility GIS; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), 
wherein the set of interfaces are accessible to a first user device that is associated with a first user that is to perform an inspection of a site that is being targeted for installation of a set of equipment of the network (See: par [0117] inspecting the types of element of infrastructure that are encountered or are likely or are likely to be encountered in generating the design; par [0118] field inspection cost determiner is configured to take into account the geographic proximity of such elements of existing infrastructure), and 
wherein the inspection includes inspecting at least one of: 
a set of structural components that have already been installed at the site, or one or more locations that are targeted for installation of new structural components (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..); 
receive, from the first user device, feedback data for feedback that is based on the inspection, wherein the feedback data includes verification data that verifies a set of characteristics of at least a subset of the set of structural components (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design 38), wherein the verification data includes one or more of:
wherein the verification data includes one or more of:
information for verifying a level of quality of the one or more structural components, or
information for verifying the one or more structural components are available for supporting a particular piece of equipment of the set of equipment (See: par [0105] the cost optimization model thus determines a suitable fiber optic network design with a minimum number of components to minimize cost, the design outputs are outputted by output to a design file 38….design 38 may be modified by system 10 under certain circumstances, resulting in the generation of new design outputs by system 10; par [0111] potential new elements of infrastructure generated by infrastructure generator are also validated in the field….a field inspector will typically inspect the site of a potential new element and accept or rejection the proposed location; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design 38; par [0134] at step 138, input 11 receives the validation data (pertaining both to elements of existing infrastructure and to the potential new elements of infrastructure) and re-optimizer 16: (i) flags as “valid” those elements found to match their original specification and those that have been modified (and hence invalidated and replaces with a new “valid” element such that, as modified, that are adequate for performing the lore specified for that element in the design 38, and (ii) flags as “invalid” those elements found not to match their original specification, all other elements are left unchanged (viz typically with the default flag of “unchecked”)),
wherein the one or more interfaces include a set of interface display features that represent the set of structural components and that are selectable by users, and wherein an interface display feature for a particular structural component, when selected, causes one of the one or more interfaces to display particular feedback for the structural component (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39); 
receive, from the second user device, a set of instructions that are to be used to update the infrastructure design document (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..), wherein the set of instructions include at least one of: 
a first set of instructions to validate information included in the feedback data, a second set of instructions to implement one or more modifications (See: par [0112] a file that identifies all elements in the design (that is, elements of existing infrastructure and potential new elements of infrastructure); par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design); 
update the infrastructure design document based on the set of instructions (See: par [0108] a second phase involving revision of the design is performed following a comparison between the initial design outputs and a field inspection; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..); and   
perform one or more actions that allow the infrastructure design document to be used when implementing the infrastructure of the network (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).  
Forbes et al discloses data to be integrated into the GIS tool (See: par [0068] estimates the desired locations of the nodes and arcs of the intended fiber optic network....their location in the geographic area, or receives these location from a government or utility GIS). Further, Forbes et al discloses feedback data (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).
However, Forbes et al does not specify allow data to be accessible via a second interface that is displayed on a second user device.
McCarthy et al discloses allow data to be accessible via a second interface that is displayed on a second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

9. Forbes et al discloses the device of claim 8, wherein the set of equipment include at least one of: a set of fiber optic cables, a set of street cabinets, a set of transmission lines, or a set of devices located at a set of distribution points (See: par [0020] the optimized geographic locations of the nodes further comprises the plurality of pits of the duck network so that fiber optic cables); and wherein the set of structural components include at least one of: a set of ducts capable of housing the set of cables, a set of manholes that provide access to the set of ducts, or a set of utility poles that support the set of transmission lines or the set of devices (See: par [0019] the optimized geographic locations of the nodes comprises a plurality of power poles of the power network so that at least one fiber optic cable).  

10. Forbes et al discloses the device of claim 8, wherein the feedback data includes an image or a video that depicts a structural component of the set of structural components (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39); wherein the one or more processors are further to: 
generate a graphical representation of the structural component based on the image or the video (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39); 
populate one or more fields of a report to describe a set of attributes of the structural component (See: par [0099] Fig. 3A allow the user to specify input files containing the name of the design…).
Forbes et al discloses cause the report to be displayed via the first interface (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39).
	Forbes does not specify provide a digital signature.
	McCarthy et al discloses provide a digital signature (See: par [0104] the user interface may include a toolbar for e-signature, where the user may click on an e-signature icon to initiate an e-signature process…; par [0108] the electronic signature facilities verifies the identity of the signing user through biometric profiling utilizing previously stored biometric data from the signing user).
  It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

11. Forbes et al discloses the device of claim 8, wherein the one or more processors are further to: allow the user performing the inspection to use the first user device (See: par [0068] a network designer either estimates the desired locations of the nodes and arcs of the intended fiber optic network…for the premises and their location in the geographic area, or receives these locations from utility GIS; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39).
	Forbes does not specify but McCarthy et al discloses the communication of first user device and second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device); receive a request to establish a connection between the first user device and the second user device, wherein the connection is an audio connection or a video connection (See: par [0072] the multimedia may also be used to process data into a format suitable for presentation to the user in forms other than text, such as audio, still or moving images); and 
  It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

12. canceled. 
 
13. Forbes et al discloses the device of claim 8, wherein the one or more processors are further to: 
provide the infrastructure design document and the feedback data as input to a data model that has been trained using one or more machine learning techniques to cause the data model to output a set of scores that indicate likelihoods of particular verifications or particular modifications being accurate or appropriate (See: par [0112] a file that identifies all elements in the design…each flagged as one of valid, invalid or unchecked); 
generate one or more recommendations based on the set of scores; and wherein the one or more processors, when causing the feedback data to be displayed via the one or more interfaces (See: par [0112] a file that identifies all elements in the design…each flagged as one of valid, invalid or unchecked; par [0113] this is done using user interface such as by interaction with a validation screen of re-optimizer), are to: 
cause the feedback data and the one or more recommendations to be displayed via the one or more interfaces (See: par [0112] a file that identifies all elements in the design…each flagged as one of valid, invalid or unchecked; par [0113] this is done using user interface such as by interaction with a validation screen of re-optimizer).  

14. McCarthy et al discloses the device of claim 8, wherein the one or more processors, when performing the one or more actions, are to: generate, based on an analysis of the infrastructure design document that has been updated, a bid for a construction project to build or install at least a portion of the infrastructure of the network; and provide the bid for display via a bidding interface that is accessible to a group of devices associated with one or more construction companies (See: par [0260] a business may be going out for bids on a design to a number of vendors, and through the secure exchange facility and 3D viewing facility may be able to share the 3D files for the design for the bidding process).  

15. Forbes et al discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to (See: Fig. 2 one or more processors): 
receive an infrastructure design document that represents a design of an infrastructure of a network (See: par [0054] designing a fiber optic network for a plurality of premises; par [0055] perform optimization with respect to the fiber optics network design inputs and the existing infrastructure design input to optimize the geographic locations of the nodes and the arcs and to generate design outputs; par [0099] Fig. 3A is a view of a project setup tab 60 configured to allow the user to specify input files);   
provide the infrastructure design document for display via an interface (See: Figs. 3A, 3B, 3C, 7 shows the infrastructure of fiber optics network design documents; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), of a set of interfaces of a geographic information system (GIS) tool (See: par [0068] a network designer either estimates the desired locations of the nodes and arcs of the intended fiber optic network…for the premises and their location in the geographic area, or receives these locations from utility GIS; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), 
wherein the set of interfaces are accessible to a first user device that is associated with a user that is to perform an inspection of a geographic area that is being targeted for installation of a set of equipment of the network (See: par [0068] a network designer either estimates the desired locations of the nodes and arcs of the intended fiber optic network…for the premises and their location in the geographic area, or receives these locations from utility GIS; par [0106] inputting design 38 or 39 into appropriate geospatial application of a display module…Fig. 4 is a schematic map 121 of a fiber optic network design produced by system, map 121 being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C and imported from design 38 or 39), 
wherein the inspection includes inspecting a set of structural components that are capable of supporting the set of equipment, and wherein the interface includes a set of interface display features that represent the set of structural components or the set of equipment at particular geographic coordinates on a map (See: par [0112] a file that identifies all elements in the design (that is, elements if existing infrastructure and potential new elements of infrastructure), each flagged as one of valid, invalid or unchecked…information identifying the invalid (or valid or modified) elements, or by clicking with mouse on the invalid (or valid or modified) elements as displayed….a map to prompt re-optimizer to display a pop-up menu with options “validate”, “invalidate” and “modify” for user selection; par [0113]  the validation inputs specify which of the elements of the existing infrastructure employed by the design are valid and which are invalid); 
receive, from the first user device, feedback data for feedback that is based on the inspection (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..), wherein the feedback data includes at least one of: 
verification data that verifies a set of characteristics of one or more structural components of the set of structural components (See: par [0112] a file that identifies all elements in the design (that is, elements if existing infrastructure and potential new elements of infrastructure), each flagged as one of valid, invalid or unchecked…information identifying the invalid (or valid or modified) elements, or by clicking with mouse on the invalid (or valid or modified) elements as displayed….a map to prompt re-optimizer to display a pop-up menu with options “validate”, “invalidate” and “modify” for user selection; par [0113]  the validation inputs specify which of the elements of the existing infrastructure employed by the design are valid and which are invalid), 
wherein the verification data includes one or more of:
information for verifying a level of quality of the one or more structural components, or
information for verifying the one or more structural components are available for supporting a particular piece of equipment of the set of equipment (See: par [0105] the cost optimization model thus determines a suitable fiber optic network design with a minimum number of components to minimize cost, the design outputs are outputted by output to a design file 38….design 38 may be modified by system 10 under certain circumstances, resulting in the generation of new design outputs by system 10; par [0111] potential new elements of infrastructure generated by infrastructure generator are also validated in the field….a field inspector will typically inspect the site of a potential new element and accept or rejection the proposed location; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design 38; par [0134] at step 138, input 11 receives the validation data (pertaining both to elements of existing infrastructure and to the potential new elements of infrastructure) and re-optimizer 16: (i) flags as “valid” those elements found to match their original specification and those that have been modified (and hence invalidated and replaces with a new “valid” element such that, as modified, that are adequate for performing the lore specified for that element in the design 38, and (ii) flags as “invalid” those elements found not to match their original specification, all other elements are left unchanged (viz typically with the default flag of “unchecked”),            
wherein the set of instructions include at least one of: 
a first set of instructions to validate information included in the feedback data, or a second set of instructions to implement one or more modifications (See: par [0112] a file that identifies all elements in the design (that is, elements of existing infrastructure and potential new elements of infrastructure); par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design); 
update the infrastructure design document based on the set of instructions (See: par [0108] a second phase involving revision of the design is performed following a comparison between the initial design outputs and a field inspection; par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..); and 
perform one or more actions that allow the infrastructure design document to be used when implementing the infrastructure of the network (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).  
Forbes et al discloses data to be integrated into the GIS tool (See: par [0068] estimates the desired locations of the nodes and arcs of the intended fiber optic network....their location in the geographic area, or receives these location from a government or utility GIS). Further, Forbes et al discloses feedback data (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).
However, Forbes et al does not specify allow data to be accessible via a second interface that is displayed on a second user device.
McCarthy et al discloses allow data to be accessible via a second interface that is displayed on a second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

16. Forbes et al discloses the non-transitory computer-readable medium of claim 15, wherein the set of equipment include a set of fiber optic cables; and wherein the set of structural components include: a set of ducts capable of housing the set of cables, and a set of manholes that provide access to the set of ducts (See: par [0058] in general new ducts are most commonly required and readily installed along and under roads…).  

17. Forbes et al discloses the non-transitory computer-readable medium of claim 15, wherein the feedback data includes one or more images or a video that depicts a structural component of the set of structural components (See: Fig. 4 the resulting fiber optic network design includes one or more disconnected “trees” each with the cable branches extending from nodes located at street intersection);  
 wherein the one or more instructions, when executed by the one or more processors (See: Fig. 2 processor 30), further cause the one or more processors to: 
identify information relating to the structural component by processing at least one of: the infrastructure design document, the feedback data (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..), or 
a graphical representation of the structural component that is based on the one or more images or the video (See: Fig. 4 the resulting fiber optic network design includes one or more disconnected “trees” each with the cable branches extending from nodes located at street intersection); 
populate a set of fields of a report with the information relating to the structural component (See: par [0099] Fig. 3A allow the user to specify input files containing the name of the design…); 
Forbes does not specify digital signature.
	McCarthy et al discloses digital signature (See: par [0104] the user interface may include a toolbar for e-signature, where the user may click on an e-signature icon to initiate an e-signature process).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).
  
18. Forbes et al discloses the non-transitory computer-readable medium of claim 17, wherein the set of attributes include at least one of: one or more measurements of the structural component, one or more materials that comprise the structural component, or contents inside of the structural component (See: par [0019] the optimized geographic location of the nodes comprises a plurality of power poles of the power network so that at least one fiber optic cable can be hung; par [0055] nodes and arcs; par [0116] validation data comprises a set of field inspection files, each relating to a type of infrastructure element).  

19. McCarthy et al discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
cause the connection to be established to allow the user performing the inspection to use the first user device to communicate with another user that is accessing the user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device), 
receive a request to establish a connection between the first user device and the second user device (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device), 
wherein the connection is an audio connection or a video connection (See: par [0072] the multimedia may also be used to process data into a format suitable for presentation to the user in forms other than text, such as audio, still or moving images).
Forbes et al discloses data to be integrated into the GIS tool (See: par [0068] estimates the desired locations of the nodes and arcs of the intended fiber optic network....their location in the geographic area, or receives these location from a government or utility GIS). Further, Forbes et al discloses feedback data (See: par [0115] re-optimizer allows the designer to modify the characteristics of elements of existing infrastructure used in original design, for example, field inspection may have revealed that the capacity of an element of existing infrastructure is greater than or less than originally indicated…field inspection may reveal..).
Forbes et al does not specify wherein the first user device and the second user device are permitted to access the set of interfaces.
McCarthy et al discloses wherein the first user device and the second user device are permitted to access the set of interfaces (See: par [0225] the second client computer may, upon the user’s request, communicate with the spreadsheet viewer facility to render the spreadsheet document with a spreadsheet renderer to a client spreadsheet viewer on the second client computer; par [0228] the first client computing device may send the original spreadsheet document directly to the second client computing device).
It would have been obvious before the effective filing date to combine customizable secure data exchange environment as taught by McCarthy et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to share, view, and collaboration of networked secure content between entities (McCarthy et al, Par [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al and McCarthy et al as applied to claim 15 above, and further in view of US Publication No. 2019/0385211 A1 issued to DeLuca et al.

20. Forbes et al discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
provide the infrastructure design document and the feedback data as input to a data model that has been trained to cause the data model to output a set of scores that indicate likelihoods of particular feedback being accurate or appropriate (See: par [0112] a file that identifies all elements in the design…each flagged as one of valid, invalid or unchecked; par [0113] this is done using user interface such as by interaction with a validation screen of re-optimizer); 
generate one or more recommendations based on the set of scores (see: par [0112] identifies all elements in the design, each flagged as one of valid, invalid, or unchecked); and 
wherein the one or more instructions, that cause the one or more processors to provide the feedback data to be displayed via the interface (See: par [0106] a fiber optic network design produced by system, map being displayed using design outputs produced using the user interface screens of Figs. 3A to 3C), cause the one or more processors to:   
provide the feedback data and the one or more recommendations for display via the interface (See: par [0113] this is done using user interface 22, such as by interaction with a validation screen of re-optimizer… the validation inputs specify which of the elements of the existing infrastructure employed by the design are valid and which are invalid).  
Neither Forbes nor McCarty et al fails to disclose using one or more machine learning techniques.
DeLuca et al discloses using one or more machine learning techniques (See: par [0030] encompass a specialized set of rules govern machine learning and the generation of customized notifications that are presented to a user).
It would have been obvious before the effective filing date to combine behavioral analytics as taught by DeLuca et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to allow future actions and trends to be predicted based on the collection of such data (DeLuca et al, par [0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al and McCarthy et al as applied to claim 8 above, and further in view of US Publication No. 2017/0076563 issued to Guerriero et al.

21. Forbes et al discloses the device of claim 8, wherein the feedback data that depicts a structural component of the set of structural components (See: par [0134] at step 138, input 11 receives the validation data (pertaining both to elements of existing infrastructure and to the potential new elements of infrastructure) and re-optimizer 16: (i) flags as “valid” those elements found to match their original specification and those that have been modified (and hence invalidated and replaces with a new “valid” element such that, as modified, that are adequate for performing the lore specified for that element in the design 38, and (ii) flags as “invalid” those elements found not to match their original specification, all other elements are left unchanged (viz typically with the default flag of “unchecked”).

Neither Forbes et al nor McCarthy et al disclose video data. Guerriero et al discloses video data (See: par [0046] receive collected physical data representing image information (e.g. pictures and/or video data) collected; par [0053] make measurable improvements in safety environmental protection for pipelines, the system may combine data from multiple sources, such as video).
It would have been obvious before the effective filing date to combine pipeline damage alerts as taught by Guerriero et al to designing a fiber optic network for a plurality of premises of Forbes et al would be to provide intelligent pipeline management alarms and/or alerts in an automatic and accurate manner (Guerriero et al, par [0001]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/07/2022